Citation Nr: 1543090	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-18 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating higher than 80 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran was provided a May 2015 hearing via video teleconference before the undersigned Veterans Law Judge. 

The issue of entitlement to a higher rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim of entitlement to TDIU below, no further discussion of the duties to notify and assist is necessary.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

The Veteran contends that he is unable to secure or maintain employment due to his service connected hearing loss.  Specifically, he stated in the May 2015 Board hearing that he was forced to leave his 20-year career in sales because he could not understand his coworkers at meetings and he was not able to hear people on the telephone.  He testified that he subsequently attempted to go into manual labor, but that he was unable to secure a job due to his inability to hear safety alarms.  He also attempted to volunteer for Disabled American Veterans, but was unable to serve as a driver for other veterans due to the safety concerns caused by his hearing loss. 

Service connection is currently in effect for bilateral hearing loss, rated as 80 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and coccygodynia, rated as 10 percent disabling.  The combined disability evaluation is 80 percent; thus, the Veteran meets the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

A December 2011 statement from Dr. J.D.A., the Veteran's audiologist, states, "I do not feel, as a licensed professional audiologist, that your ability to be gainfully employed in a less than perfectly quiet environment, with communication further hampered by background noise and/or the intensity level of speech and potential risks of liability or safety is viable.  In other words, based on your audiological results from November 7, 2011, I do not feel you are a good candidate for usual and typical, safe, gainful employment."

The Veteran's psychiatrist, Dr. T.P., submitted a December 2010 letter stating, "I can think of no job that he could do with his severe hearing loss.  He has hearing aids, but even with them, I still cannot see any employable occupation."  

A VA audiologist provided an opinion on employability in October 2013.  The opinion stated, "[the Veteran's] bilateral severe-profound sensorineural hearing loss will be a barrier in a wide range of employment settings.  While individuals with [the Veteran's] degree of hearing loss function well in various occupational settings, any work environment requiring a high premium on intelligibility would be inappropriate for this veteran.  Veteran would very likely have significant difficulty working well in very noise environments, environments requiring mandatory use of hearing protective devices, and in environments requiring him to often use non face-to-face communications equipment (such as speakers, intercoms, etc.), or in jobs which required a great deal of attention to high pitched sounds (such as monitoring medical equipment or other 'beeps and pings')."

The Board finds that the Veteran is unable to work as a result of his service connected disabilities.  Reviewing the evidence above reflects that the Veteran cannot work in sedentary employment due to his difficulty understanding conversations, and he cannot work in manual labor because his hearing loss creates a safety hazard.  The Veteran's job duties of the past 20 years required constant interaction with others.  Despite his background in sedentary employment, he attempted to obtain employment in manual labor; however, safety risks presented by his hearing loss also precluded that type of work.  In light of his credible account of his attempts to obtain employment, the Board finds probative the opinions of Dr. J.D.A., Dr. T.P., and the October 2013 VA examiner, who concluded that the Veteran's hearing loss precluded gainful employment in any field.    

Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).


ORDER

A TDIU is granted.


REMAND

At the May 2015 hearing, the Veteran testified that his hearing loss has worsened since his last examination, and that his disability has a profound impact on his daily living.  He stated that he has great difficulty understanding his young grandsons, and that he no longer participates in hobbies or other activities like going to the movies, due to his difficulty hearing.  As the evidence of record suggests that the Veteran's service-connected hearing loss disability may have worsened since the December 2013 VA examination, the Veteran should be afforded a new VA audiometric examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The examiner should describe the functional effects caused by the Veteran's bilateral hearing loss, to include any effects on employment and daily life.  A complete rationale must be provided for any opinions expressed. 

2.  Thereafter, the remanded claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


